Title: Editorial Note: Report on Weights and Measures
From: 
To: 


    Report on Weights and MeasuresEditorial Note
    Jefferson’s report on weights and measures is an almost perfect embodiment of his dual allegiance to Newtonian physics and to Lockean concepts of government. The idea of using the pendulum as an invariable and universal standard came straight from Newton’s Principia, and the aim of constructing a system of weights and measures “bringing the principal affairs of life within the arithmetic of every man who can multiply and divide plain numbers” was fully in accord with both reason and the rights of man. In a climate in which thoughtful men in France, England, and America simultaneously resorted to the same sources, it is not surprising that the effort at reform was often identified with national pride. “The adoption of an invariable unite of measure and weight is an object much to be wished for,” wrote a professor of mathematics at Columbia College, “of which I hope America will set an example to the world, and I make no doubt but in this age of reformation it will be generally followed.” In 1785 James Madison anticipated Jefferson by urging that, in the regulation of weights and measures, it would be “highly expedient, as well as honorable to the federal administration, to pursue the hint which had been suggested by ingenious  and philosophical men, to wit: that the standard of measure should be first fixed by the length of a pendulum vibrating seconds at the Equator or any given latitude. … Such a scheme appears to be easily reducible to practice; and as it is founded on the division of time, which is the same at all times and in all places, and proceeds on other data which are equally so, it would not only secure a perpetual uniformity throughout the United States, but might lead to universal standards in these matters among nations. Next to the inconvenience of speaking different languages, is that of using different and arbitrary weights and measures.” The language of science was inexorably committed to universality, but in this age of reformation the spirit of nationalism could impede as well as support rational plans. Some feared that the opportunity might be lost by the United States. “This great desideratum in commerce and in social life … will probably be at length attained,” declared a writer in the New York Daily Advertiser, “and England, in conjunction with France, will perhaps have the honor of conferring this benefit on the rest of Europe.”
But many others hoped that the example would be set by the United States. Long before Jefferson arrived in New York, advocates of both uniformity and decimalization of weights and measures were proposing thoughtful and inventive reforms. Of these perhaps the best known was that set forth in newspaper articles by John Beale Bordley and later issued in pamphlet form under the title On monies, coins, weights, and measures proposed for the United States of America. Bordley called for an abandonment of the “inconvenient fractions that accident seems to have produced, and habits have continued among the old nations: but which America is in the finest situation to avoid, and to give a preference to the more simple and harmonious division in tens.” He suggested a merging of the avoirdupois and troy systems in one series of which the “American pound” would be the unit. Beginning with the prime of 70 grains, the ounce of 700, and the pound of 7000, his system of weight was intended to comprehend fine substances such as gold as well as gross commodities such as tobacco and wheat. Like others, Bordley noted the wide approval given to the adoption of a coinage based on decimal reckoning and hoped that the example would be extended to weights and measures. “Any person who can read sums in figures, can change the higher weights into lower,” he pointed out, “or lower into higher, by the use of dots, applied or withdrawn.” And again: “The Congress division of monies being in an exact decimal method … is the quickest, most certain, and easy way of reduction, both for the learned and unlearned. … It is the most natural and harmonious division ever discovered.” The “Divisions of Money adopted  by the late Congress … far exceed every thing of the kind elsewhere in the World,” echoed a Philadelphia Quaker, William Waring, in introducing his own system, “… and if a similar Plan were to take Place for Weights and measures, deduced from a permanent Standard … it would, I conceive, add much to the Reputation, Convenience and Advantage of our rising Country.”
It is not surprising that an experimental age searching for natural and harmonious solutions to the problems of money and measures should have been prolific and even at times bizarre in inventiveness. A “Gentleman of Virginia,” in an able analysis of the difficulties involved in establishing a money of account, argued for a unit “purely imaginary, for every thing, which is real, is exposed to the danger of fluctuation,” gold and silver being improper as a common standard because they not only fluctuated in value but did so relative to each other. Fanciful attempts at nomenclature also marred otherwise sensible schemes. One writer who embraced both the second’s pendulum as a standard of measure and the decimal system of reckoning suggested that the unit of measure should be called the “Pend … or Federal Ell” and applied to its divisions and multiples such terms as decus, catens, trimins, bidecus, tridecus, manus, seems, and so on. But the very flights of fancy reflected the importance which thoughtful men attached to the abstruse subject that affected most of the ordinary transactions of life, and when Washington lent the influence of his name and position to the recommendation that Congress attend to the standardization of weights and measures, another powerful stimulus was given to inventiveness both at home and abroad.
Such was the prevailing climate when Jefferson arrived in New York and there discovered that the task of drafting “a proper plan or plans for establishing uniformity in the Currency, Weights, and Measures of the United States” was an official duty that the house of representatives had placed upon the secretary of state. In the mass of accumulated work in the departmental office was a letter from Tench Coxe describing  a plan proposed by Robert Leslie of Philadelphia, a watchmaker whom Jefferson soon came to respect as “the most ingenious workman in America.” The manuscript itself, significantly, was transmitted to him through James Madison. It was preserved in the Library of Congress at least until 1849, but has subsequently disappeared from view. We know, however, that the paper was one that compelled Jefferson’s admiration and that its central idea was that set forth in Coxe’s letter: Jefferson afterward spoke of Leslie as the one “to whom we are indebted for the idea of the rod-pendulum as a unit of measure. It is not known when or by what means the plan of William Waring came to his attention. A copy of Bordley’s pamphlet was in his possession, but he may have acquired it after he had drafted his own report to congress. His library also contained John Whitehurst’s An attempt toward obtaining invariable measures of length, capacity, and weight, from the mensuration of time, independent of the mechanical operations requisite to ascertain the center of oscillation, or the true length of pendulums, published in London in 1787. But, unhappily, when Jefferson left Monticello he separated himself from whatever pertinent works he might have had at that time, including all of the valuable papers that had been thrown together six years earlier in compiling his own Notes on the Establishment of a money unit. He was therefore obliged to tackle the question anew and in a city where, to his astonishment, there were so few books to be consulted. Worse, as he explained many years afterward, “the report was composed under a severe attack of periodical head ach which came on every day at Sunrise, and never  left me till sunset. What had been ruminated in the day under a paroxysm of the most excruciating pain was committed to paper by candlelight, and then the calculations were made.” That unusually severe attack began with unusual severity on 1 May 1790 and continued for a longer period than customary: it was mid-June before he was free of the recurrent spells.
There is no doubt that the illness was more than ordinarily disabling, and it is a testimony to Jefferson’s conscientious performance of duty and to his sense of the importance of the subject that he was able to carry forward any of the necessary calculations under such blinding pain. Yet, out of the extraordinarily complex series of manuscripts that he produced in this interval, some of them with layers on layers of accretions and one particular segment going through several “editions” as he called them, we are able now to trace the development of the report in such a way as to modify somewhat the emphasis that later recollections caused him to give to the illness. It is plain that the essential nature of the report was determined and many of the necessary calculations made before the onset of the headache. Indeed, a dated scrap of paper shows that within a week of his arrival in New York Jefferson was considering the use of the second’s pendulum in a comprehensive system so as to make “the Dollar, the ounce, and the inch … the center of money, weights, and measures.” The first developed form of the report was undoubtedly drawn up in April, and, while the explanatory arguments were not included at that stage of development, the calculations had already been made for a balanced and integrated system based on decimal reckoning and compared with existing weights and measures. For this Jefferson adopted Leslie’s idea of the vibrating rod in place of the pendulum and chose as the standard of measure, as being conveniently adapted to the existing system, “the Double length of a rod or Treble length of a Pendulum vibrating seconds.” The standard was based on Newton’s calculation of the length of the second’s pendulum in the latitude of London, though such was the paucity of books in New York that Jefferson was obliged to rely on memory for the length of 39.2 inches and to leave blank the calculation of latitude (51° 31’ according to Newton). Yet before this first stage of the report had been completed, Jefferson had decided upon the latitude of 38° for estimating the length of the rod. The cubic inch of pure water would be the standard of weight for the dollar, and it is possible that the query as to whether the arbitrary amount of alloy in the money unit might not be “so fixed as to offer an easy means of trying the purity of the coin” was a query intended for the secretary  of the treasury, to whom the task of formulating a plan for a mint had been delegated.
But it is more likely that, at this stage, the query was intended for Madison, who now emerges as Jefferson’s principal collaborator on the report. This is not surprising, for both men had long regarded a uniform, stable system of weights and measures as one of the obvious means of strengthening the national bonds: Jefferson in 1784 had hoped to extend the decimalization of money to weights and measures, and Madison the following year had urged that Congress establish a uniform system. It is now clear that Madison was consulted in the very beginning of the preparations for the report in April, that it was he who transmitted Leslie’s manuscript and borrowed Whitehurst’s treatise for Jefferson, and that it was not until the plan had reached an advanced state of development that Jefferson turned to his “mathematical friends” for advice and criticism. It was to be expected that David Rittenhouse, for whom Jefferson had an exalted opinion, would be called upon, but it is now apparent that he also submitted his plan to William Samuel Johnson, president of Columbia College, and to John Kemp, professor of mathematics there. But even Rittenhouse was not consulted until the plan was fully matured in all of its essentials. In his letter to the speaker of the house of representatives Jefferson stated that the report was completed on 20 May 1790 and was then held in suspense in order to “lessen a number of it’s imperfections.” What Jefferson referred to here was the completion of the report in its second stage of development, wherein the alternative plans and their exposition were fully set forth. But it was over three weeks after this, when the plan was approaching its final form, that Jefferson finally appealed to Rittenhouse. “It would have been a great comfort to me to have been near you during the preparation of this business of weights and measures,” Jefferson assured his old friend. “It is much easier to avoid errors by having good information at first, than to unravel and correct them after they are committed.” The sincerity of the expression cannot be doubted in the light of Jefferson’s extremely high opinion of the mathematician, yet it was equally characteristic of his habits of business to address himself directly to the task at hand, to master its essentials, and to form his own ideas before consulting those whom he called “the artists.” What he asked of Rittenhouse and others was confirmation and correction, not preparation of a draft plan. This is most clearly illustrated in the fact that on two essential points in his plan Jefferson felt obliged to oppose his own judgment to Rittenhouse’s opinion. The first was that the mathematician was not wholly pleased with the decision to adopt Leslie’s plan of the vibrating rod, preferring instead the double pendulum as advocated in John Whitehurst’s treatise. The second was Rittenhouse’s insistence on 11 pouces 3.11 lignes as the  French equivalent of the English foot, whereas Jefferson had chosen 11 pouces 3 lignes. In this Rittenhouse followed the astronomer royal, Nevil Maskelyne, and Jefferson followed D’Alembert. On both points, though with characteristic delicacy, he rejected Rittenhouse’s position. Rittenhouse has been credited with influencing the nature of the report, but the fact is that, interesting and confirmatory as his comments were, their traces in the final work are confined to the clarification of phraseology in one instance and the corrections of one or two simple errors of calculation in another.
The evidence that Madison had a more determining influence in the preparation of the report lies not merely in his being consulted at an earlier stage than Rittenhouse, Kemp, Johnson, and others were: it exists also in the documents themselves, the most important of which contains Madison’s queries on the report as it stood at the completion of the second stage about the middle of May. What Madison saw fit to ask Jefferson to consider is enlightening, and while the extent of his influence in advancing these criticisms is doubtful, some probabilities and a few ascertainable facts may be noted. One of the queries suggests that it may have been Madison who prompted Jefferson to arrive at his strong doubts about the accuracy of English calculations of the length of the second’s pendulum for the latitude of London. It is certain that Madison’s criticism of Jefferson’s proposed dimensions of 15 by 3 inches for the pottle measure as exceeding “a convenient proportion” was heeded. His suggestion of uniform cylinders instead of rectangular measures was related to this and may have been prompted by a desire to accommodate the new system to habit and custom. Jefferson accepted the former and rejected the latter, and both men were evidently aware that something more than “a convenient proportion” or the mathematical difficulty of squaring the circle was involved here. The fact is that ancient custom had decreed the measuring out of gross items, such as oysters and potatoes, in a dry measure filled to a conic heap above its rim. One consequence of this was a practice that involved a subtle evasion: John Beale Bordley noted, for example, that in Pennsylvania retailers directed their coopers to make measures deep and narrow, very unlike the Winchester bushel with its extraordinary diameter of 18½ inches which admitted “a conic heap one third as much as the cylindrical contents” and thus favored the buyer. He suggested that there “ought to be some form and proportion in the parts of the half bushel, fixed on by law, as a rule for coopers.” Jefferson’s rectangular measures would have reduced the conical heap slightly even with due regard for proportions, but his system did prescribe dimensions and would have facilitated calculations. Madison’s criticism of this departure from custom, however, must have prompted  Jefferson to defend his choice by adding another sentence to the report: “Moreover, till the circle can be squared, the cylinder cannot be cubed, nor it’s contents expressed in figures.” The real reason for Jefferson’s preference for rectangular measures was that they would enable “every one who has a rule in his pocket to verify their contents.” But it is significant that Madison raised the question: he may have feared that Jefferson’s innovation would collide with custom and thus influence even those for whose benefit it was intended to resist its adoption. It is possible, too, that it was Madison who urged Jefferson to abandon the idea entertained in the early stage of the report of calling one measure of capacity a metre (corresponding to the bushel) and another a roquille, each of the latter of which would be one-fourteenth less than the measure of that name in France and so would “serve as a link between their measures” and the American system. But the political implications of such phraseology, added to those involved in a nomenclature that broke too sharply with custom, were obvious and Jefferson may himself have made the prudent deletion. Even so, the roquille as a rough equivalent for the cubic inch found its way into the later phase of the first stage of the report and the early phase of the second. It is probable that Madison’s influence may be detected in the idea of bringing into convenient focus at one point the comparative values of the existing and proposed units of weight and measure instead of placing these under various categories in the text. This was indeed what Jefferson had done in the first instance, and it is very likely that Madison objected to the departure from that order in the second stage as being less “easy of comparison.” In any case, the original plan was reinstated.
It is not possible to say whether it was Madison’s advice or Jefferson’s independent decision that determined the most striking difference between the first and second stages of the report. That difference hinged not so much on the nature of the plan as on the means of persuading congress to adopt it. The resolution of the house of representatives called upon the secretary of state to prepare “a plan or plans,” but in its formative state Jefferson’s report called for a single, integrated system of weights, measures, and coins based on decimal calculation and employing the second’s pendulum as the standard of length and the cubic inch of distilled water as the standard of weight. There was nothing original in this, for its central concept was being generally advanced by men of science in Europe and in America. It was, however, a thoroughly radical departure: indeed it is doubtful whether a reformation of comparable extent, in comprehensive fullness and explicitness, has ever been similarly reduced to the brevity of two small sheets  of paper. Without accompanying argument or explanation, this was essentially the plan that Jefferson had had in mind in 1784 and continued with characteristic persistence and patience to urge upon the nation until the end of his life. Nor can there be any doubt that this was in substance the sort of reform that Madison desired, if we may judge from his letter of 1785 to Monroe and his later recommendation as president. Yet the second and succeeding stages of Jefferson’s report advanced two distinct, alternative plans, the first of which was by far the less radical of the two: it merely sought to standardize the existing system by reference to the second’s pendulum. Jefferson’s own opinion of that plan may be gathered from his opinion of the similar system proposed in England a quarter of a century later: it would not, he said, “change their unit, or…reduce into any simple order the chaos of their weights and measures.” Madison, to whom the first stage of the report was sent for advice, must have agreed with this general position. Why, then, the introduction into the report in its second and succeeding stages of a plan that neither wished?
The reason given in the report itself is that Jefferson was doubtful “as to the extent of the reformation meditated by the house of representatives,” that he was uncertain whether congress thought “the difficulty of changing the established habits of a whole nation [opposed] an insuperable bar to this improvement.” But the very phraseology in which the doubt was expressed suggests the true cause. The plan that Jefferson preferred was “an improvement”: the decision in 1786 to have one money of account and of payment had been so generally approved at home and abroad that nothing seemed wanting “but the actual coinage, to banish the discordant pounds, shillings, pence, and farthings of the different states,” and the second plan was merely the proposal of “a like improvement” in weights and measures. Jefferson had wanted to make the full reform in 1784 but had been obliged to take the single step. Now, it seems clear, he intended by setting the two systems side by side to demonstrate in simple and conclusive argument which was  the reformation most to be desired. The inclusion of the alternative system, therefore, appears as a device of legislative strategy. Both Jefferson and Madison were well aware that hostility to change existed, particularly in the mercantile community. One influential senator whose voice on commercial matters could prove decisive was already on record in favor of complacent acceptance of the existing order: “It is very fortunate for us that the Weights and Measures used throughout America are the same. Experience has shewn in other Countries that the Efforts of the Legislator to Change Weights and Measures altho fully seconded by the more enlightened Part of the Community have been so strongly opposed by the popular Habits and Prejudices that Ages have elapsed without producing the desired Effect. I repeat therefore that it is happy for us to have throughout the Union the same Ideas of a Mile and an Inch a Hogshead and a Quart, a Pound and an Ounce. So far our commercial Dealings are simplified and brought down to the level of every Capacity.” Such was the opinion of Robert Morris in 1782, and there is no reason to suppose that the financier had become an advocate of reform in the intervening years. Jefferson’s alternative plan must be viewed in the light of such anticipated opposition to change, and so too must his extraordinary emphasis upon the great variety to be found in statutory provisions for defining the capacity of the gallon and the bushel. The report seemed at times to be almost a direct rebuttal of Morris’ assumption that the New Hampshire farmer could tell precisely what a bushel in South Carolina was. Nor could Jefferson have lost sight of the fact that Robert Morris held him responsible for the attack on the tobacco monopoly during his years in France. In view of these facts and of the extremely close relations between Jefferson and Madison, it is plausible to assume that the two men discussed the idea of including alternative proposals. In any case the decision was a weighty one, for it unquestionably delayed and possibly doomed the report. The postponement, to be sure, brought the advantage of the proposals made in France by Talleyrand-Périgord, Bishop of Autun, and in England by Sir John Riggs Miller, both of which tended to strengthen the assumptions on which Jefferson’s own preferences rested. But, as Jefferson himself said later, “it is a great and difficult question whether to venture only on a half reformation, which by presenting fewer innovations, may be more easily adopted, or … make a radical reform.” In the spring of 1790 he was not engaged in passing on this difficult question to a legislative body, the answer to which in that event would have been a foregone conclusion. What he was endeavoring to do was to persuade congress to take the step that reason indicated as the best solution in the long run for the  nation and for the world. To support this purpose he held out the inducement of a gradual introduction until the public mind should become used to the novel features of the plan, and he held out also the emphatic warning that the longer the delay the greater would be the difficulties because of the increase in population. To this certain factor he could have added an anticipation of the passing of “this age of reformation” in which public discussion of the question provided an auspicious climate.
But one of the most interesting aspects of Jefferson’s collaboration with Madison involves that part of the report which is most conspicuously original. In the rough draft of the second state of the report, presumably drawn up in late April or early May, Jefferson set down an observation drawn directly from his collation of English statutes governing weights and measures and from his calculation of relationships between the troy and avoirdupois systems. This was an observation that not only had not occurred to the committees that reported to parliament on English weights and measures in 1758 and 1759 but was in contradiction of one of their findings. In compiling his own report Jefferson relied upon the work of the parliamentary committees as “the best written testimony existing of the standard measures and weights of England.” From their reports he derived the information that a statute of Henry viii adopted in 1532 was “the first that speaks of Averdupois unequivocally as a weight” and that another the following year repealed it, hence, in the opinion of the comittees, “the avoirdupois weight was not an antient weight of the kingdom, nor ever even a legal weight, but during a single year of the reign of H.8.”—an opinion resting primarily on the silence of the laws. But Jefferson’s study of the facts revealed to him a very striking relationship between the troy and avoirdupois systems: that is, that there existed the same ratio between the two systems as between “the antient liquid gallon of Guildhall” and the corn gallon, a ratio repeated in the relationship of “the specific weight of any measure of wheat, and of the same measure of water,” and having a similar correspondence between weights and solid measures. This harmony between the two systems deeply impressed Jefferson, and it may be questioned whether he would have detected it had he not made it his task and duty to perform all of the required calculations himself. A “triple set of exact proportionals representing weights, measures, and the things to be weighed and measured,” he concluded, “must have been the result of design, and scientific calculation, and not a mere coincidence of hazard.” He believed, in brief, that “the dry and wet measures, the heavy and light weights must have been original parts” of one whole. This harmony and corroboration “from very high antiquity” seemed to him stronger proof that avoirdupois was a legal weight than mere silence of the laws was of the contrary supposition.
The demonstration of this, exciting though the ingenious deduction obviously was to Jefferson, was not an essential part of his argument.  Madison may have objected to its inclusion on this ground, but his query placed it on another. He questioned whether the inference as to the “coinciding circumstances” of the troy and avoirdupois systems was valid. It seemed to him that the ratio between a specific weight of wheat and that of pure water explained on such grounds assumed a state of knowledge “to[o] accurate and philosoph[ical] for antient times,” and it is very likely that he discussed with Jefferson both the validity of the inference and the desirability of retaining it in the report. His query justifies this assumption. Whether he did or not, the fact is that Jefferson was so struck by the coincidence of the two systems that he revised the phraseology of this passage more extensively than he did any other in the middle portion of his report. He not only did not yield to Madison’s criticism then, but at a later date—perhaps in the interval after his retirement as secretary of state and before he became president—he returned to the point and carried it much further. In a four-page manuscript that he inserted in his own copy of the Stockdale edition of Notes on Virginia as an intended footnote to the query on weights and measures, Jefferson conjectured that the troy system “is taken from the Grecians, from whom our Physicians derive their science” and that the “Avoirdupois weight is taken from the Romans from whom … we derive our Agriculture and Commerce” that the two series were in ancient times “united by the equality of the Drachm and Denarius” and in the course of time had “become a little separated in use” but that “the point at which their separation has been arrested, and fixed, is a very remarkable one. 1000. ounces avoirdupois make exactly a cubic foot of water. This integral, decimal, and cubical relationship induces a presumption that while deciding among the varieties and uncertainties which, during the ruder ages of the arts, we know had crept into the weights and measures of England, they had adopted for their standard those which stood so conveniently connected through the medium of a natural element, always at hand to appeal to.” Jefferson then recurred to the proportions that he had noted in his report of 1790—employing at times the same language—and concluded: “A more natural, accurate, and curious reconciliation of the two systems of Greece and Rome which happened to be found in use could not have been imagined.” By this time Jefferson was so captivated by the idea that he imagined he had discovered a singular coincidence between the lawful currency of some of the colonies and the money systems of Greece and Rome, as evidenced by the fact that those that had valued the dollar at six shillings caused the penny thereby to contain six grains of silver, the same as the content of the Roman as. This was an integral extension to coins of the relationship that he had observed between the two systems of weights and measures. The hypothesis was a bold one which Jefferson declined to surrender, though he was obliged to admit that there was “no trace either in English or American history, that these were the views which determined the relations existing between our weights, measures and monies. But it is more difficult to conceive that such a series of combinations  should have been merely accidental, than that History should have been silent about them.”
It is clear from the foregoing that Jefferson’s earliest and closest collaborator in the drafting of the report was James Madison. It is equally clear that the result was essentially his own and that, embracing the advanced opinion of men of learning in Europe and in America, he aimed at simplicity, comprehensiveness, and precision. When the report had been fully matured, Jefferson sent to Hamilton and to Rittenhouse what he mistakenly referred to as rough drafts, asking each to consider specific questions. He probably consulted John Kemp of Columbia College about the same time, but he did not turn to Robert Leslie until he was ready to transmit the report to congress. Almost at once after writing Hamilton and Rittenhouse he learned of the proposal of Talleyrand and unhesitatingly embraced the latitude of 45° as “a term which might consequently unite the nations of both hemispheres.” This meant revising all of the calculations, but Jefferson did this speedily and no doubt gladly, hoping that encouraging news from France and England would insure the adoption of a universal system. This revision was the only significant alteration made in the report after Jefferson extended the circle of those whom he consulted to include others besides Madison and it was made not to modify any of the essential features of the proposed system so much as to cause it to coincide with what promised to be a general movement forward. He transmitted the report to the speaker of the house in the hope that that body might be disposed “to have due regard to the proceedings of other nations engaged on the same subject”—an expression perhaps deliberately chosen on the anniversary of the day when congress had expressed its decent regard for the opinions of mankind—and that action might therefore be deferred until the next session. The suggestion was a natural one under the circumstances but it is possible that this was the fatal blow to Jefferson’s purpose. For if ever a moment existed in which the public mind seemed ripe for a general reformation and in which political circumstances appeared auspicious, the summer of 1790 was assuredly that moment. Not only had the public become accustomed in the preceding year to serious discussions of radical proposals of reform in weights and measures, but no open opposition or even complacency such as Robert Morris exhibited in 1782 seems to have been voiced. The president and the house of representatives had called for a plan or plans based on the concept of uniformity, and Alexander Hamilton had read the report with “much satisfaction” and agreed that the “idea of a general standard among nations…seems  full of convenience and order.” The coalition that he and Jefferson had formed in connection with the assumption and residence bills possessed a decisive and firm majority: the very newspaper that printed the first part of the report on weights and measures alluded to that majority as “overbearing and intriguing” and the adjectives were testimony to its power. With an apparently receptive public and with the powerful support of Washington, Hamilton, and Madison, Jefferson’s reform, it seems, could scarcely have failed of adoption. But such a fortunate conjunction of circumstances never appeared again, and thus was lost the opportunity that many viewed as one for setting an example to the world. “Hardly too much in praise of this system of Jefferson’s can be said,” modern authorities on the history of the subject write, “and its adoption by Congress would have exerted a wonderful effect on metrology, not only in the United States but also in the world at large.” This was such a plan as Europe would have expected of the young nation and of the pen that produced such revolutionary documents as the Declaration of Independence and the Virginia Statute for Religious Freedom. But the moment for placing it on the statute books had passed forever.
The report was sent to the speaker of the house on 4 July 1790 but was not laid before that body until the 13th. On a motion by Theodore Sedgwick it was “ordered to be printed for the use of the House.” Francis Childs and John Swaine immediately brought out the first of four impressions that were printed by that firm in 1790 and announced in the New York Daily Advertiser of 2 Aug. 1790 that a few copies remained. The report was printed in the New-York Journal of 3 and 5 Aug. 1790, and the publishers of the American Museum requested a copy and promptly reprinted it in that journal. A fifth impression of the pamphlet was brought out by Childs and Swaine early in 1791, partly because an error of calculation had been found and Jefferson was obliged to revise all of the figures and to send to the house and senate a separately printed sheet containing these revisions. The  credit for discovering this error belongs to Philip Schuyler, and both the discovery and the number of reprintings of the report amply testify to the widespread public interest in the subject and in Jefferson’s treatment of it. Characteristically, Jefferson did not consider his responsibility discharged by the preparation of the report but joined in the effort to bring it to the attention of the public at home and abroad. As in other instances—for example, his plan for the distribution of copies of Notes on Virginia—he sent copies to the teachers of youth, such as Ezra Stiles and George Wythe, and he was no doubt gratified by the warm responses evoked in centers of learning. The widespread public interest in the subject was reflected in the fact that Washington continued to recommend that Congress take action on it. This he did on 7 Dec. 1790 and again on 25 Oct. 1791 in the following emphatic words: “An uniformity in the weights and measures of the Country is among the important objects submitted to you by the Constitution, and if it can be derived from a standard at once invariable and universal, must be no less honorable to the public Councils than conducive to the public convenience.” This led in 1792 to a senate report and to extended debate on the subject. Again in 1795 Washington recommended the subject to congress and a year later a bill actually passed the house, but went no further. By that time, as is now plainly evident, two formidable obstacles had arisen to make the adoption of Jefferson’s plan of 1790 extremely difficult if not impossible. The first of these was the number and variety of competing plans offered by zealous partisans, for example those of Robert R. Livingston and Oliver Wolcott. Livingston frankly told Jefferson that he preferred his own theories, and Wolcott, in an unfinished “Sketch of a Report … intended to be prepared for Congress” that utilized some elements of the proposal of 1790, placed his finger on the second and more important of the obstacles: it was the “factions of the time,” he said, that had combined with more urgent avocations to prevent him from completing his sketch and he added without much optimism: “If we ever have a uniform system, this paper will be very useful.” In the debates of 1796 when  Jonathan Havens, a Long Island republican, supported the recommendation that congress appropriate funds so that Rittenhouse could conduct an experiment on the length of the vibrating rod in the latitude of Philadelphia, opposing partisans treated the matter with levity. Thus the ridicule of innovations in science that identified reformation with French revolutionary ideas made it inevitable that the subject of weights and measures should have been viewed through partisan eyes, anticipating in this respect the derision with which Federalists greeted Jefferson’s horned toad, salt mountain, and fossil bones.
It is significant that when Jefferson came to the presidency he made no effort to introduce the uniformity in weights and measures in which he was so deeply interested, despite the fact that Pennsylvania urged that the federal government take action. It is equally significant that, after leaving office and as president of the American Philosophical Society, he proposed that that body call upon the scientific academies of the world to “adopt the second pendulum as the unit of measure on the authorities of reason, convenience, and common consent.” He did this on the supposition that, “if men of science, in their publications, would express measures always in multiples and decimals of the pendulum, … they would soon become familiar to all men of instruction, and prepare the way for legal adoptions.” That proposal, too, failed of adoption but the supposition on which it was founded marked out the path along which progress toward universal standards seemed alone possible. A decade later, when the “age of reformation” of 1790 that had provided such a promising climate for his report seemed to be reviving under the efforts of Madison and Adams, Jefferson expressed an undimmed hope that the reform would be adopted: “The division into dismes, cents, and mills,” he wrote in his Autobiography, “is now so well understood, that it would be easy of introduction into the kindred branches of weights and measures.” A century and a half later, after endless negotiation and at tremendous cost, the universal inch seemed to be on the point of legal adoption among English-speaking nations. This would not have surprised Jefferson, who believed that such matters should not be left “to the tardy will of governments, who are always, in their stock of information, a century or two behind the intelligent part of mankind, and who have interests against touching ancient institutions.”
